DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 05/12/2022.
Claims 1-23 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 12 and 23, the prior art does not disclose or make obvious the limitation of current claims, with particular to the limitation “the substrate is attached to the frame at each side of the frame, only around the perimeter of the frame and along one or more edges of the substrate” in context of the remaining limitation of claims 1, 12 and 23.  Neither McCandless or Spence explicitly or implicitly disclose the aforementioned limitation.  Furthermore, fig. 6 of Spence disclose the rectangular center frame; however, it appears that the short sides of the center frame are also the hinges for folding the solar module for stowing. Therefore, without teaching from the prior art, it would not have been obvious for one of ordinary skill in the art to modify the teaching of McCandless in view of Spence to have the substrate of the solar panel of McCandless being attached to the hinges of the frame structure disclosed by Spence without knowing as to how that would affect the solar panels during stowed configuration.  Ko (US 2010/0000592) discloses in figs. 1-5 the frame of smaller solar panel being nested within the frame of bigger solar panel.  However, Ko does not disclose the solar panels are for a spacecraft nor does Ko disclose the frame is rectangular structure defining a perimeter around a cutout or opening in a center of the frame and the substrate is attached to the frame at each side of the frame, only around the perimeter of the frame and the substrate is attached to the frame at each side of the frame, only around the perimeter of the frame and a long one or more edges of the substrate in the claimed manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        06/13/2022